Citation Nr: 0820941	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Based on the decision herein, the issues of entitlement to 
service connection for bilateral hearing loss and bilateral 
tinnitus are remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 1993 rating decision denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.

2.  The evidence submitted since the 1993 unappealed rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory duties to notify and assist 
the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
veteran's claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is being granted, VA's 
duties to notify and assist are deemed fully satisfied with 
respect to those claims.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection for a claimed disorder, the following must be 
shown: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a January 1993 rating decision, the RO denied service 
connection for bilateral hearing loss because there was no 
evidence of hearing loss in service.  The veteran did not 
perfect an appeal.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2007).

In October 2002, the veteran filed a claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  In a January 2004 rating decision, the RO 
found no new and material evidence to reopen the veteran's 
claim for bilateral hearing loss.  This determination is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Because the January 1993 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim. 38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Evidence before the RO in January 1993 included the veteran's 
service medical records.  The veteran's June 1968 service 
entrance audiological examination showed puretone decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
---
0
LEFT
5
5
5
---
0

In a May 1992 service discharge report of medical history, 
the veteran reported hearing loss and ear, nose, or throat 
trouble.  A May 1992 separation examination audiogram showed 
normal hearing for VA purposes.  See 38 C.F.R. § 3.385.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
10
30
LEFT
30
25
25
20
25

Also of record were the veteran's service personnel records, 
which indicated that his military occupational specialty was 
rotary wing aviator or helicopter pilot during the year he 
served in Vietnam.  During that year, he was assigned to a 
cavalry division.  The veteran was awarded a Bronze Star 
Medal and Air Medal.  Multiple audiograms in the veteran's 
service medical records showed normal hearing for VA 
purposes.

Evidence of record after the January 1993 rating decision 
includes a December 2002 statement from the veteran in which 
he stated that he was a helicopter pilot in the Vietnam War 
and that his missions included lifting ground troops into and 
out of combat areas and air medical evacuations.  The veteran 
also stated that he spent 30 days in a special forces camp.  
In a March 2006 VA medical record, the diagnosis was mild to 
moderate bilateral sensorineural hearing loss.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and 88 percent in the left ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
50
LEFT
30
40
45
50
55

In an April 2008 VA medical record, the diagnosis was 
bilateral sensorineural hearing loss.  The examiner opined 
that tinnitus was consistent with hearing loss and noise 
exposure.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and 96 percent in the 
left ear.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
45
LEFT
35
40
45
50
55

The evidence of record received after the January 1993 rating 
decision is both new and material.  The evidence is new 
because it was not previously submitted to VA.  The evidence 
is also material because it provides evidence of inservice 
noise exposure and indicates a decrease in hearing acuity 
during military service; thus, it relates to an unestablished 
fact necessary to substantiate the veteran's claim.  See 
38 C.F.R. § 3.156(a); see also Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (holding that in determining whether 
evidence is new and material, the credibility of the evidence 
is presumed).  Accordingly, the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened; the claim is granted to this extent only.


REMAND

VA's duty to assist includes providing a medical examination 
when it is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The RO has not 
yet provided the veteran with an audiological examination.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

Here, VA medical records diagnosed current bilateral hearing 
loss.  In March 2006 and April 2008 VA medical records, the 
veteran reported current bilateral tinnitus.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may 
establish the presence of tinnitus because ringing in the 
ears is capable of lay observation).  Additionally, service 
personnel records demonstrate inservice noise exposure based 
on the veteran's military occupation specialty while serving 
in Vietnam.  In June 1992 service medical records, the 
veteran reported difficulty hearing and decreased hearing was 
noted.  Inservice audiological examinations demonstrated an 
upward trend in tested audiological thresholds.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (holding that service 
connection may be warranted despite normal hearing on 
separation if there is inservice noise exposure, an upward 
shift in tested thresholds during service, and current 
hearing loss).  In an April 2008 VA medical record, the 
veteran stated that his tinnitus began during service.  
Charles, 16 Vet. App. at 374.  Moreover, the evidence of 
record indicates hearing loss and tinnitus may be related to 
service because an April 2008 VA examiner opined that 
tinnitus was consistent with the veteran's hearing loss and 
noise exposure and the veteran asserted his hearing loss and 
tinnitus were present during service.  Accordingly, remand is 
required to obtain a VA audiological examination and nexus 
opinion.

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any bilateral hearing 
loss and tinnitus found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's 
entire claims file and this remand must 
be made available and reviewed by an 
appropriate VA examiner.  All testing, 
to include an audiogram, must be 
performed.  The RO must remind the 
examiner that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits for VA 
purposes at the time of separation from 
service.  It is requested that the 
examiner record a detailed history of 
in-service and post-service noise 
exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
diagnosed hearing loss and tinnitus are 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must support 
any opinion with citation to evidence 
in the record.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


